DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 17-19) in the reply filed on 6/29/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all the claims based on MPEP section 803.  This is not found persuasive because this case is a National Stage application so rules concerning restriction are dictated by MPEP chapter 1800 (See MPEP 801; MPEP 1893.03(d)) and not specifically MPEP 803.  
Assuming, arguendo, that the serious burden standard of MPEP 803 applied, even though the inventions share a common technical feature, this does not mean search does not impose a serious burden to the examiner.  For example, the different inventions claimed encompass vastly different search classification areas. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/5/20 and 5/7/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: Reference character “310” has been used to designate both the source/drain regions and source/drain contacts (See e.g., Fig. 1); and, Reference character “320” has been used to designate both the source/drain regions and source/drain contacts (See e.g., Fig. 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 311, 321 (“source/drain contacts” described in at least [0054] of PG publication or page 7, lines 16-22 of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Specification
The disclosure is objected to because of the following informalities: 
In at least [0054] of PG publication or page 7, lines 16-22 of the Specification, reference character “202” has been used to describe two different parts (buried oxide layer and support layer).
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 appears to be a duplicate of claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merz et al. (U.S. 2010/0066348 A1; “Merz”).
Regarding claim 1, Merz discloses a device comprising:
A source region (S, Fig. 5a) and a drain region (D, Fig. 5a), defining a source-drain axis ([0065]);
A channel region (65, Fig. 5a) between the source region and the drain region ([0067]); and
A nanopore (54, Fig. 5a) defined as an opening in the channel region which completely crosses through the channel region, oriented at an angle to the source-drain axis, having a first orifice (broader bottom opening, see Examiner Annotated Fig. 5a) and a second orifice (narrower top opening, see Examiner Annotated Fig. 5a)  ([0067]).

    PNG
    media_image1.png
    689
    829
    media_image1.png
    Greyscale


Regarding claim 2, Merz discloses the first orifice (broader bottom opening, see Examiner Annotated Fig. 5a) differs from the second orifice (narrower top opening, see Examiner Annotated Fig. 5a).  As to the claim language on lines 2-3 (“thereby creating the non-linear potential profile…”), the applicant should note that this is merely result language, and does not add any appreciable weight to the claim.  Furthermore, since the prior art reference Merz recites the same structural limitations as in the applicant’s claim (first orifice and second orifice differ in area), the reference is seen by the examiner as having the same results.
Regarding claim 3, Merz discloses the first orifice (broader bottom opening, see Examiner Annotated Fig. 5a) and the second orifice (narrower top opening, see Examiner Annotated Fig. 5a) differ in area.
Regarding claim 4, Merz discloses the nanopore (54, Fig. 5a) tapers from the first orifice (broader bottom opening, see Examiner Annotated Fig. 5a) towards the second orifice (narrower top opening, see Examiner Annotated Fig. 5a).
Regarding claim 9, Merz discloses one or more side gates (80, Fig. 5d), the side gates being laterally positioned with respect to the channel region ([0085]).
Regarding claim 10, Merz discloses a layer (52, Fig. 5a) on the channel region (65, Fig. 5a).
Regarding claim 11, Merz discloses the opening defining the nanopore (54, Fig. 5a) further extends at least partly through the layer (52, Fig. 5a).

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiber et al. (U.S. 2010/0327847 A1; “Leiber”).
Regarding claim 1, Leiber discloses a device comprising:
A source region (40, Fig. 3F) and a drain region (42, Fig. 3F), defining a source-drain axis;
A channel region (44, Fig. 3F) between the source region and the drain region; and,
A nanopore defined as an opening in the channel region which completely crosses through the channel region, oriented at an angle to the source-drain axis, having a first orifice (opening between 48, Fig. 3F) and a second orifice (opening between 34, Fig. 3F) ([0055]; [0043], [0049]).
Examiner notes that the device of Leiber is considered as “being adapted for creating a non-linear potential profile between the first and second orifice” because of material differences between the edges of the first orifice (adjacent 48 which is for example silicon nitride, Fig. 3F; [0049]) and the edges of the second orifice (adjacent 34 which is for example an oxide, Fig. 3F; [0043]) (see e.g., claim 2 of the instant application which specifies differences in orifices “thereby creates the non-linear profile”).
Regarding claims 2-3, Leiber discloses the first orifice (opening between 48, Fig. 3F) differs from the second orifice (opening between 34, Fig. 3F) because of material differences between the edges of the first orifice (adjacent 48 which is for example silicon 
As to the claim language in lines 2-3 of claim 2 (“thereby creating the non-linear potential profile…”), the applicant should note that this is merely result language, and does not add any appreciable weight to the claim.  Furthermore, since the prior art reference Leiber recites the same structural limitations as in the applicant’s claim (first orifice and second orifice differ in chemical nature of edges), the reference is seen by the examiner as having the same results.
Regarding claim 5, Leiber discloses the first orifice (opening adjacent 48 which is for example silicon nitride, Fig. 3F; [0049]) and the second orifice (opening adjacent 34 which is for example an oxide, Fig. 3F; [0043]) are delimited by edges of different permittivity ([0049], [0043]).
Regarding claim 6, Leiber discloses the first orifice (opening adjacent 48 which is for example silicon nitride, Fig. 3F) is delimited by an edge formed of a first gate dielectric layer (48, Fig. 3F; [0049]) and the second orifice (opening adjacent 34, Fig. 3F) is delimited by an edge formed of a second gate dielectric layer (34, Fig. 3F; [0043]), the first gate dielectric layer having a chemical composition ([0049]) differing from a chemical composition of the second gate dielectric layer ([0043]).
Regarding claims 7 and 19, Leiber discloses the first orifice (opening adjacent 48, Fig. 3F) and the second orifice (opening adjacent 34, Fig. 3F) are delimited by edges differing in their surface chemical functionalization ([0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (U.S. 2010/0066348 A1; “Merz”) as applied to claim 1 above.
Regarding claim 8, Merz discloses the channel region comprises: a first channel region portion (65 adjacent 54, Fig. 5a) comprising the nanopore, and a second channel region portion (interior portion of 65, Fig. 5a) not comprising the nanopore.  Yet, Merz does not disclose the first channel region portion has a doping concentration which is at least 2 times lower than a doping concentration of the second channel region portion, or the first channel region portion has a bandgap which is at least 5% smaller than a bandgap of the second channel region portion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the first channel region portion has a doping concentration which is at least 2 times lower than a doping concentration of the second channel region portion, or the first channel region portion has a bandgap which is at least 5% smaller than a bandgap of the second channel region portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. (U.S. 2010/0327847 A1; “Leiber”) as applied to claim 1 above.
Regarding claim 12, Leiber discloses the nanopore field effect transistor sensor device of claim 1 (see claim 1 rejection above).  Leiber discloses an array comprising a plurality of the nanopore field effect transistor sensor devices ([0064]; Fig. 5) but does not disclose at least 50 nanopore field effect transistor sensor devices in the array.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select at least 50 nanopore field effect transistor sensor devices in the array, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        9/9/2021